Citation Nr: 0125799	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

The veteran's claims for service connection for diabetes 
mellitus, coronary artery disease, and hypertension are 
addressed in the remand below.

The veteran also filed a claim for nonservice-connected 
pension benefits in September 1999.  The RO sent the veteran 
a development letter the following month, but it does not 
appear that the claim has been adjudicated.  The Board refers 
this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  In November 1978, the veteran sought counseling for 
situational anger and frustration; the service department 
social worker who drafted the resulting treatment records 
found that the veteran did not have an underlying psychiatric 
disorder.

2.  The veteran's June 1980 separation examination report did 
not note any psychiatric abnormalities.

3.  A psychiatric disorder, diagnosed as depression, was 
first shown in 1999, and there is no medical evidence of a 
nexus between a current psychiatric disorder and any incident 
of active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304 (2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  In the instant case, the Board finds that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim for service connection for a psychiatric 
disorder.
VCAA and its implementing regulations now mandate specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, delineates a broader VA obligation to obtain relevant 
records and advise claimants of the status of those efforts, 
and provides for an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The new law establishes very specific requirements 
for giving notice to claimants of required information and 
evidence.  38 U.S.C.A. §§ 5103-5103A.  After receiving an 
application for benefits, the VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of what 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.

The Board finds that the VA's expanded duties with respect to 
the veteran's claim for service connection for a psychiatric 
disorder have been met.  The RO sent the veteran development 
letters in October 1999 and in December 2000, requesting 
further information.  He has been provided a photocopy of the 
February 2000 rating decision on appeal with the February 
2000 notice of that decision, and he has been issued a 
statement of the case in March 2000.  These RO-generated 
documents informed the veteran of the requirements to 
successfully prosecute his claim.  While the RO denied the 
claim as "not well grounded", it considered all of the 
relevant evidence in the claims file, as well as all of the 
applicable law and regulations. There has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  For the reasons that follow, the Board does not find 
that a VA examination or VA medical opinion is needed to 
adequately evaluate the veteran's claim for service 
connection for a psychiatric disorder, and further 
development is not required.
The veteran asserts that service connection is warranted for 
a psychiatric disorder.  Service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by a veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  With 
respect to a chronic disability subject to presumptive 
service connection, such as psychoses, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period, one year, is sufficient to 
establish evidence of service connection.  See 38 C.F.R. 
§§ 3.307, 3.309; Traut v. Brown, 6 Vet. App. 498, 502 (1994).  

Service medical records show that in November 1978, the 
veteran sought counseling for situational anger and 
frustration.  He reported hostile feelings toward his unit 
commander surrounding an isolated job-related incident, but 
he conceded that his feelings were not appropriate.  The 
service department social worker stated that the veteran 
demonstrated good insight by seeking treatment, and he was 
described as being free of mental defect, emotional illness 
or any psychiatric disorder.  On his June 1980 separation 
examination report, the veteran denied nervous trouble, 
depression or excess worry, and frequent trouble sleeping.  
The clinical evaluation portion of that examination report 
noted that the veteran had a normal psychiatric evaluation.

VA treatment records dated in May 1999 reflect a diagnosis of 
probable depression, and a July 2000 entry into VA treatment 
records shows a diagnosis of depression.  

At the time of his July 2001 hearing before the undersigned 
Member of the Board sitting at the RO, the veteran recounted 
his in-service treatment for his psychiatric complaints.  He 
also stated that he was treated poorly afterwards, because of 
the stigma that attached for those with problems.  As to 
current problems, the veteran stated that he had difficulty 
with authority and maintaining relationships.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder.  While he 
did have some psychiatric complaints during service, the 
service department social worker attributed such to a 
specific event, and he specifically concluded that the 
veteran did not then have any psychiatric disorder.  In a 
similar manner, the veteran's separation examination report 
did not find evidence of a psychiatric disorder.  The 
earliest diagnosis of a psychiatric disorder of record in 
1999, almost two decades following the veteran's separation 
from service. 

The Board also notes that 38 C.F.R. § 4.130, that part of the 
VA Rating Schedule that evaluates psychiatric disorders, has 
characterized depression as a mood disorder, not a psychosis, 
and thus, the veteran's depression is not one of the diseases 
subject to presumptive service connection if it is shown to a 
compensable degree within one year of service.  See 38 C.F.R. 
§§ 3.307, 3.309.  In any event, as noted above, the veteran's 
psychiatric disorder was not shown until many years after 
service and there is no medical evidence of a nexus between a 
current psychiatric disorder and any incident of active 
service.  The Board notes that the VA treatment records do 
not relate the veteran's current diagnosis of depression to 
any incident of active duty or to in-service complaints.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against this claim.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2001).  

In denying this claim, the Board acknowledges that the 
veteran has not been afforded a VA examination.  However, in 
view of the absence of a psychiatric diagnosis during 
service, the normal separation examination, the number of 
years that elapsed between service and the initial diagnosis 
of a psychiatric disorder, and the absence of any evidence 
showing ongoing complaints since service until the time of 
this current claim, the Board finds that a medical opinion or 
an examination is not warranted.  


ORDER

Service connection for a psychiatric disorder is denied.




REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the veteran with the development of his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus, coronary artery disease, and 
hypertension, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  With a chronic disease 
shown in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at some later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity.  38 C.F.R. § 3.303(b).  

The veteran was on active duty from May 1972 until June 1980.  
A May 1978 (or perhaps 1975) chemistry work-up noted that the 
veteran was borderline diabetic.  Other service medical 
records, including a June 1980 separation examination report, 
noted that the veteran did not have sugar in his urine.  In 
April 2000, the veteran informed a VA physician that he was 
first diagnosed with diabetes in 1986, and a November 2000 VA 
treatment record noted that the veteran had uncontrolled 
diabetes mellitus.

The veteran's February 1972 entrance examination report noted 
that the veteran's blood pressure was 160/84.  Other readings 
ranged from 130/80 to 150/90.  His heart and vascular systems 
were normal at that time.  Other service department records 
show ongoing treatment for hypertension.  While a detailed 
discussion of each entry is not needed here, the Board does 
note that he was diagnosed with controlled hypertension in 
September 1979.  The veteran's blood pressure was 126/80 at 
the time of his June 1980 separation examination; the service 
department examiner stated that the veteran had a history of 
occasional elevated blood pressure readings, but no 
treatment.

A November 1999 VA treatment record noted that the veteran 
had hypertension; his  blood pressure was recorded as 152/94 
at that time. 

Hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.

Veterans are presumed to be in sound condition upon entry 
into active service.  See 38 U.S.C.A. § 1111 (West 1991).  
However, this presumption is rebuttable by showing that 
defects or disorders were noted at time of entrance, or where 
clear and unmistakable evidence demonstrates that an injury 
or disease existed before acceptance and enrollment into 
service and such was not aggravated by service.  Id.

Aggravation of a preexisting injury or disease will be 
considered to have been aggravated by active military, naval 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable 
evidence is required to rebut a presumption of aggravation 
where a pre-service disability underwent an increase in 
severity during service. 

The veteran testified in July 2001 that he was first 
diagnosed with diabetes in 1995 and heart disease 1998.  

While there is no medical evidence of a nexus between either 
disability in question and service, the service medical 
records include findings indicative of hypertension and 
possibly diabetes mellitus while the veteran was on active 
duty, and there is medical evidence of record to show that 
the veteran currently has both diseases.  The Board finds 
that, under these circumstances, VA examinations that include 
opinions on the contended causal relationships are indicated.  
Any relevant treatment records that may be available must 
also be secured.  VCAA, supra; 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 1991 & Supp. 2001).   

For these reasons, these claims are REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for diabetes mellitus, coronary 
artery disease, and hypertension since 
service.  After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file.

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied. 

3.  Thereafter, the RO is requested to 
afford the veteran the appropriate 
examination for the purpose of  
determining the etiology of his diabetes 
mellitus.  The claims file must be made 
available for the examiner to review.  
The examiner must review all of the 
relevant medical records, to include the 
in-service notation of borderline 
diabetes and the absence of sugar in the 
veteran's urine at the time of the June 
1980 separation examination.  The 
examiner is asked to opine whether it is 
at least as likely as not that the 
veteran's diabetes began during or as the 
result of some incident of active 
service.  The complete rationale for any 
opinion expressed should be set forth.  
Any indicated tests should be 
accomplished.

4.  The RO is also requested to afford 
the veteran a VA cardiology examination 
for the purpose of determining the 
etiology of his coronary artery disease 
and hypertension.  The claims file must 
be made available for the examiner to 
review.  The cardiologist must review all 
of the relevant medical records, to 
include the preenlistment examination 
report, and the examiner is asked to 
opine whether it is at least as likely as 
not that the veteran's coronary artery 
disease and hypertension  began during or 
as the result of some incident of active 
service or, if it is determined that 
hypertension preexisted service, whether 
it is at least as likely as not that such 
was aggravated (chronically worsened) 
during service.  The complete rationale 
for any opinion expressed should be set 
forth.  Any indicated tests should be 
accomplished.

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of service connection for diabetes 
mellitus, coronary artery disease, and 
hypertension on the basis of all relevant 
evidence and the applicable laws and 
regulations.  If any benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



